DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Douglas Wathen on Wednesday, June 8, 2022.
The application has been amended as follows: 
In claim 6, line 2, the second “surface” should be deleted and --follower-- should be inserted.  
Response to Amendment
The Amendment filed April 13, 2022 has been entered.  Claims 1-11 remain pending in the application.  Applicant’s amendments have overcome the drawing objections, the claim 1 claim objection, and the 112(b) claim 1 and 12 rejections.  
Response to Arguments
Applicant’s arguments, see pages 7-9, filed April 13, 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of claims 1-12 have been withdrawn. 
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art does not teach or fairly suggest the door latch as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight. 
Regarding claim 1, the prior art of record, Lee (KR 200474013), Engel (US 20080012360), teaches a door latch relevant to the claimed invention, but fails, both individually and in combination, to teaches a door latch having each and every limitation of the claims.  Specifically, the prior art does not teach or suggest a door latch with a biasing means configured to respectively retain a spindle in both the closed and fully open positions but, when the spindle is released from the closed position, the biasing means being operable to cause rotation of the spindle about the spindle axis from the closed position to the fully open position.  
One of ordinary skill in the art would not find it obvious to modify Engel’s cam surface and biasing means to cause the spindle, after being released from the closed position, to rotate about its axis from the closed position to the fully open position as claimed in the instant application without the use of hindsight and/or destroying the references.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675